DickinsoN, Judge, delivered the opinion of the court: There is a patent ambiguity on the face of the instrument which is incapable of being explained by parol proof. The writing must explain itself. This it certainly does. The terms “ twelve months after I promise to pay,” surely means twelve months after the date of the instrument, that bears date on the 22nd day of March, 1837, and twelve months thereafter it became due and payable. The bond was given for the purchase of certain lots, and the plaintiff in error was to receive a title whenever the purchase money was paid. The payment of the purchase money was a precedent condition to the execution of the title deed. The terms above quoted, certainly do not mean twelve months after the making of the conveyance, because it is expressly agreed that the purchase money shall be first paid. The parties fixed a time for the payment of the bond — that time is twelve months after its date, and as that time had expired before the institution of the suit, the defendant will be held, liable upon his agreement. It is unnecessary to aver separately a substantive fact, which appears upon the face of the instrument itself, for by setting it out the fact itself is sufficiently alleged. The patent ambiguity is explained by the bond, and that which by carelessness and inattention seems to be doubtful, becomes fixed and certain the moment the date of the instrument is inspected. The judgment of the Circuit Court must therefore be affirmed with costs.